Per Curiam:

The controlling question in this case is whether the evidence supports the trial court’s finding that the appellee, Marilyn Sue Anthony, mother of Pamela Kline, had not failed or refused to assume her duties as a parent for two consecutive years prior to the filing of the petition for adoption by the child’s stepmother. The father consented to the adoption but the mother did not. Based on its finding the trial court held that the consent of the mother was necessary and the petition for adoption was denied.
We hold that in view of the burden of proof which rested on the petitioner-appellant to prove failure or refusal of the mother to assume the duties of a parent for two years tibe decision of the trial court is supported by the evidence and should be affirmed.
Appellant raises questions as to the admissibility of certain evidence, but we find no reversible error in this regard.
The judgment is affirmed.